UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6825


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ANTOINE JONES,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.       Solomon Blatt, Jr., Senior
District Judge. (9:09-cr-00145-SB-1; 9:11-cv-70101-SB)


Submitted:   June 14, 2012                 Decided:   June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antoine Jones, Appellant Pro Se.       Michael Rhett DeHart,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Antoine    Jones   filed    a    notice   of    appeal    in    his    28

U.S.C.A.      § 2255    (West    Supp.   2011)    action.       This     court      may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and   certain       interlocutory     and    collateral      orders,      28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                      Jones seeks to

appeal neither a final order nor an appealable interlocutory or

collateral order.         Accordingly, we dismiss the appeal for lack

of jurisdiction.         We dispense with oral argument because the

facts   and    legal    contentions      are   adequately      presented      in    the

materials      before    the    court    and   argument      would    not    aid    the

decisional process.



                                                                            DISMISSED




                                          2